Case 16-15374-JNP         Doc 386    Filed 03/31/20 Entered 03/31/20 14:55:45             Desc Main
                                    Document     Page 1 of 31



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY


  In re:
                                                    Case No. 16-15374 (JNP)
  MANLEY TOYS LIMITED,
                                                    Chapter 15
                 Debtor in a Foreign Proceeding.


                   MEMORANDUM DECISION ADDRESSING ISSUES ON
                   REMAND AND DENYING MOTION FOR STAY RELIEF
 JERROLD N. POSLUSNY, JR., U.S. Bankruptcy Judge

           This matter comes before the Court on remand from the District Court (the “Remand

 Order”) of an appeal of an order denying the motion for stay relief (the “Initial Motion”) filed by

 ASI, Inc., f/k/a Aviva Sports, Inc. (“Aviva”). The Remand Order requires the Court to explain

 whether Aviva’s arguments related to bad faith and judicial estoppel were considered in its original

 decision denying stay relief (the “Previous Decision”) and further to determine whether additional

 evidence Aviva attempted to introduce on appeal alters the Court’s determination to deny stay

 relief. Rather than simply briefing the matters in the Remand Order, Aviva filed a new motion for

 stay relief (the “Motion”). The Motion addresses not only the issues discussed in the Remand

 Order, but also seeks relief from stay to obtain: (a) evidence preservation orders in other courts;

 and (b) injunctive sanctions from the United States District Court for the District of Minnesota

 (“Minnesota Court”) against Manley Toys, Ltd. (the “Debtor”). For the reasons discussed below,

 the Court denies the Motion.

                                            Jurisdiction

           The Court has jurisdiction under 28 U.S.C. § 157(b)(1) and § 1334(b) and (d). Venue is

 proper in this Court under 28 U.S.C. § 1410. The Motion is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2)(G).
Case 16-15374-JNP         Doc 386    Filed 03/31/20 Entered 03/31/20 14:55:45               Desc Main
                                    Document     Page 2 of 31



                                             Background

        The Court assumes familiarity with the history of this case and only reviews the facts

 relevant to the issues before the Court.1 The Debtor is a foreign corporation that entered voluntary

 liquidation proceedings pursuant to section 228(1)(c) of the Companies (Winding Up and

 Miscellaneous Provisions) Ordinance of Hong Kong statutory law (“C(WUMP)O”). On March 22,

 2016, Matt Ng and Robert Lees, in their capacities as the duly appointed joint and several

 liquidators (the “Liquidators”)2 of the Debtor, filed a petition under Chapter 15 of Title 11 of the

 United States Code (the “Bankruptcy Code”), on behalf of the Debtor for recognition of a foreign

 main proceeding. Dkt. No. 1. Aviva filed opposition. Dkt. No. 15. As part of the recognition

 proceedings Aviva served discovery demands on the Liquidators and later made an informal

 motion to compel (the “Motion to Compel”). Dkt. No. 40. The Court issued an oral decision (the

 “Discovery Decision”) granting the Motion to Compel and requiring the Liquidators to turn over

 two-years of information requested by Aviva. Dkt. No. 51. On April 1, 2016, the Court entered a

 provisional stay order (the “Stay Order”), which incorporated the protections of section 362 of the

 Bankruptcy Code by its terms.3

        Aviva filed the Initial Motion on September 13, 2016. Dkt. No. 144. The Liquidators

 opposed the Initial Motion. Dkt. No. 151. The Initial Motion sought relief from the automatic stay

 to allow Aviva to pursue claims for alleged fraudulent transfers made by the Debtor to third parties,

 as well as an action to pierce the corporate veil (collectively the “Claims”), and attach liability to

 the principals of the Debtor and another corporation called Toy Quest, Ltd. See Dkt. No. 144. In

 addition, the Initial Motion sought relief to allow Aviva to: (a) take post-judgment discovery from

 1
   A complete review can be found in the Previous Decision. In re Manley Toys Ltd., 2018 WL
 1071167, at *1 (Bankr. D.N.J. Feb. 23, 2018). Dkt. No. 276.
 2
   The Liquidators were appointed by the Committee of Inspection at the creditors meeting held
 on March 22, 2016.
 3
   On February 13, 2018, the Court entered an Order recognizing the Foreign Main Proceeding.
 Dkt. No. 296
                                                   2
Case 16-15374-JNP        Doc 386     Filed 03/31/20 Entered 03/31/20 14:55:45              Desc Main
                                    Document     Page 3 of 31



 the Debtor or the Liquidators concerning the judgment it obtained against the Debtor or a separate

 judgment it obtained against Manley Toy Direct; (b) request relief from other courts in the United

 States with respect to the Debtor or the Liquidators to ensure the preservation of evidence relating

 to the judgments Aviva obtained against the Debtor or Manley Toy Direct; (c) seek injunctive

 sanctions against the Debtor for violating post-judgment discovery orders issued pre-petition by

 the Minnesota Court; and (d) seek to amend complaints or judgments to include third parties. Id.

        On February 13, 2018, the Court issued a decision recognizing the foreign main proceeding

 (the “Recognition Opinion”). In re Manley Toys Ltd., 580 B.R. 632 (Bankr. D.N.J. 2018), aff'd,

 597 B.R. 578 (D.N.J. 2019). Following this, the Court docketed the Previous Decision denying

 relief from stay as it pertained to the Claims. In re Manley Toys, 2018 WL 1071167, at *1. The

 Previous Decision ruled that, under Hong Kong law, once the liquidation was commenced the

 Claims qualified as generalized claims and thus property of the Debtor and could only properly be

 brought by the Liquidators for the benefit of all creditors. Id. Aviva appealed the Previous Decision

 to the District Court arguing, among other things, that the Court had not addressed its arguments

 that stay relief should be granted as to the Claims due to the bad faith of the Debtor and the

 Liquidators, and that the Liquidators should be judicially estopped from arguing that the alter ego

 claims were property of the Debtor. Additionally, Aviva requested the District Court take judicial

 notice of, and consider a letter from the Liquidators proposing settlement of the Claims (the

 “Settlement Letter”) and Aviva’s subsequent objection (the “Objection Letter” and with the

 Settlement Letter, the “Letters”) to the proposed settlement. In re Manley Toys Ltd., 2019 WL

 1987052, at *2 (D.N.J. May 6, 2019). The District Court remanded the case stating:
                [T]he Bankruptcy Court’s decision . . . does not appear to address
                the bad faith nor the estoppel issues.
                                              *   *   *
                The Court will remand this case for: (a) further consideration of
                Aviva’s application for stay relief, and (b) a decision as to whether
                the Bankruptcy Court’s consideration in that regard will include the
                                                  3
Case 16-15374-JNP         Doc 386    Filed 03/31/20 Entered 03/31/20 14:55:45               Desc Main
                                    Document     Page 4 of 31



                letters Aviva has sought to introduce into the record of this appeal.
 Id. at *3

         During a hearing to consider the briefing schedule for the remanded issues, Aviva stated

 its intent to file a new motion for relief to address additional issues not listed in the Remand Order

 and requested permission to address all issues in a single brief. In the interest of judicial economy,

 the Court permitted the parties to brief all matters and objections in a single brief, and Aviva filed

 this Motion. Dkt. No. 374. As a result, the Court will first consider the matters raised in the Remand

 Order, and then will consider the additional matters raised by Aviva in the Motion.

         Aviva argues that it should be allowed to pursue the Claims against the Debtor and its

 alleged “affiliates” because the alleged bad faith of the Debtor and the Liquidators constitute cause

 for stay relief. In addition to the allegations of bad acts committed by the Debtor and its principals

 pre-petition, Aviva asserts that the Liquidators have a conflict of interest because they are funded

 by Toy Quest and have failed to investigate or pursue fraudulent transfer and alter ego claims

 against Toy Quest and the Debtor’s former principals. Dkt. No. 374. Somewhat paradoxically, the

 Motion then discusses the Liquidators’ efforts to settle the Claims, and that Aviva believes the

 proposed settlement is the result of collusion and does not achieve a fair recovery. Id. Additionally,

 Aviva alleges that the Liquidators previously argued that creditors would be free to pursue alter

 ego claims if the foreign proceeding was recognized, and therefore, should be judicially estopped

 from arguing that creditors are barred from pursuing the Claims. Id.

         In response, the Liquidators argue that Aviva never made a bad faith argument in the Initial

 Motion. Additionally, the Liquidators argue that there is no bad faith, and that bad faith is not

 grounds for relief from the stay under these circumstances. Dkt. No. 377. The Liquidators also

 argue that, because under Hong Kong law the Claims belong to the Debtor, relief from the stay is

 futile as Aviva would not be able to bring the Claims. Id. As to judicial estoppel, the Liquidators

 argue that Aviva did not meet its burden to establish that the doctrine applies in this case. Id.

                                                   4
Case 16-15374-JNP        Doc 386     Filed 03/31/20 Entered 03/31/20 14:55:45              Desc Main
                                    Document     Page 5 of 31



                                             The Letters

        On appeal, Aviva attempted to introduce the Letters, which were not part of the record

 before this Court. Manley Toys, 2019 WL 1987052, at *2. The District Court did not decide

 whether it had authority to supplement the record on appeal, instead remanding the matter to this

 Court to consider whether the Letters should be considered as part of its decision. Id. (citing In re

 Capital Cities/ABC, Inc.’s Application for Access to Sealed Transcripts, 913 F.2d 89, 98 (3d Cir.

 1990)). Aviva included the Letters and incorporated them into the Motion. Dkt. No. 374. Because

 there is no prejudice to the Liquidators by including these additional documents, the Court

 reviewed the Letters as part of its consideration of the Motion.

                                Chapter 15 Insolvency Proceedings

        Congress enacted Chapter 15 to provide effective mechanisms for dealing with cases of

 cross-border insolvency with the following objectives:
                (1) cooperation between . . . courts of the United States, . . . and the
                courts and other competent authorities of foreign countries involved
                in cross-border insolvency cases;
                (2) greater legal certainty for trade and investment;
                (3) fair and efficient administration of cross-border insolvencies that
                protects the interests of all creditors, and other interested entities,
                including the debtor;
                (4) protection and maximization of the value of the debtor's assets;
                and
                (5) facilitation of the rescue of financially troubled businesses,
                thereby protecting investment and preserving employment.
 In re ABC Learning Centres Ltd., 728 F.3d 301, 304-05 (3d Cir. 2013) (citing 11 U.S.C. § 1501;

 UNCITRAL Model Law on Cross–Border Insolvency preamble (stating nearly identical

 purposes)). Uniformity and cooperation are essential to this goal, treating the “multinational

 bankruptcy as a single process in the foreign main proceeding, with other courts assisting in that

 single proceeding.” Id. This is done to ensure that creditors are universally protected, and asset

 value is maximized, in contrast to the “so-called ‘grab rule’ where each country seizes assets and


                                                   5
Case 16-15374-JNP         Doc 386    Filed 03/31/20 Entered 03/31/20 14:55:45               Desc Main
                                    Document     Page 6 of 31



 distributes them according to each country's insolvency proceedings.” Id. (citing Jay Lawrence

 Westbrook, Chapter 15 at Last, 79 Am. Bankr. L.J. 713, 715 (2005)). As the Third Circuit

 described it, “[t]he emphasis must be on ensuring that the insolvency administrator, appointed in

 that proceeding, is accorded every possible assistance to take control of all assets of the debtor that

 are located in other jurisdictions.” ABC Learning Centres, 728 F.3d at 305. Chapter 15 creates an

 ancillary proceeding in the United States to provide support to the foreign insolvency

 administrator. Id. To further this universal approach adopted by Congress, our courts “act . . . in

 aid of the main proceedings, in preference to a system of full bankruptcies . . . in each state where

 assets are found.” H.R. Rep. No. 109–31(1), at 109 (2005) reprinted in 2005 U.S.C.C.A.N. 88,

 171. Thus, a United States court in a Chapter 15 case “acts as an adjunct or arm of a foreign

 bankruptcy court where the main proceedings are conducted.” ABC Learning Centres, 728 F.3d at

 306. With this in mind, the Court turns to the question of when a Court should grant relief from

 the stay imposed in a Chapter 15 case to allow an individual creditor to pursue claims that would

 otherwise be pursued by the administrators appointed in the Foreign Main Proceeding.

                                         The Automatic Stay

        Pursuant to section 1517 of the Bankruptcy Code, a foreign proceeding will be recognized

 if that foreign proceeding is a foreign main proceeding and the petition meets the administrative

 requirements of section 1515 of the Bankruptcy Code. 11 U.S.C. § 1517(a). Section 1520 of the

 Bankruptcy Code provides that recognizing a liquidation proceeding as a foreign main proceeding

 triggers and imposes the automatic stay of section 362. In re ABC Learning Centres Ltd., 445 B.R.

 318, 336 (Bankr. D. Del. 2010), on reconsideration in part (Jan. 21, 2011), subsequently aff'd, 728

 F.3d 301 (3d Cir. 2013). In a Chapter 15 case, there is no “estate.” In re Atlas Shipping A/S, 404

 B.R. 726, 739 (Bankr. S.D.N.Y. 2009). The statute refers to “property of the debtor” to distinguish

 it from the “property of the estate” that is created under section 541(a) of the Bankruptcy Code.



                                                   6
Case 16-15374-JNP         Doc 386    Filed 03/31/20 Entered 03/31/20 14:55:45               Desc Main
                                    Document     Page 7 of 31



 Id. However, section 1520(a) imposes the automatic stay on any action with respect to the all the

 debtor's property located in the United States. Id. at 739 (citing In re Pro–Fit Holdings Ltd., 391

 B.R. 850, 864 n.48 (Bankr. C.D. Cal. 2008)). Thus, when this Court recognized the foreign main

 proceeding, section 362 of the Bankruptcy Code became applicable “with respect to the debtor and

 the property of the debtor that is within the territorial jurisdiction of the United States.” In re Ace

 Track Co., Ltd., 556 B.R. 887, 895 (Bankr. N.D. Ill. 2016); see also In re SPhinX, Ltd., 351 B.R.

 103, 115 (Bankr. S.D.N.Y. 2006).

        The Previous Decision discussed whether the Claims were property of the Debtor, and thus,

 subject to the stay. Manley Toys, 2018 WL 1071167, at *2-5. The Court noted that to determine

 what constitutes “property of the Debtor” it must look to the controlling law where the foreign

 main proceeding is located. Id. (citing ABC Learning Ctrs., 728 F.3d at 312) (foreign main

 proceeding in Australia, the extent of the debtor’s interest in property is governed by the

 Australia’s Corporations Act); In re Lee, 472 B.R. 156, 178 (Bankr. D. Mass. 2012) (same for

 Hong Kong)). The Court first noted that under Hong Kong law, the fraudulent transfer and alter

 ego claims were property of the Debtor. Manley Toys, 2018 WL 1071167, at *4 (citing Horace

 Yao v. Pearl Oriental Innovation Ltd. f/k/a China Merchs Dichain (Asia) Ltd. [2010] HKEC 537

 ¶ 34). The Previous Decision also noted that under Hong Kong law, the Claims are referred to as

 claims for “reflective loss,” or what in the United States are called “generalized claims.” Id. Under

 Hong Kong law, as under United States law, generalized claims are considered property of the

 debtor.4 Id. (citing Horace Yao; In re Emoral, Inc., 740 F.3d 875, 879 (3d Cir. 2014)). For a claim

 to be considered “generalized,” “the claim must be a ‘general one, with no particularized injury


 4
   Under United States law, individual fraudulent transfer claims belong to individual creditors
 outside of bankruptcy. However, once in bankruptcy, the fraudulent transfer is avoided for the
 benefit of all creditors, not just to the extent necessary to satisfy the individual creditor actually
 holding the avoidance claim; standing to pursue this claim is held by the trustee and the property
 recovered is property of the estate. See In re Cybergenics Corp., 226 F.3d 237, 243 (3d Cir. 2000).
                                                   7
Case 16-15374-JNP        Doc 386     Filed 03/31/20 Entered 03/31/20 14:55:45              Desc Main
                                    Document     Page 8 of 31



 arising from it.’” Emoral, 740 F.3d at 879. As described by the court in In re Canyon Sys. Corp.:
                Where the injury alleged is primarily to the corporation, and is an
                injury to the plaintiff creditor only insofar as it decreases the assets
                of the corporation to which he must look for satisfaction of his debt,
                then the suit is for a tort suffered by the corporation, and properly
                brought by the trustee; if there is a special damage to the creditor
                suing, not common to other creditors, then it is a personal creditor
                action which the trustee may not pursue.
 343 B.R. 615, 659 (Bankr. S.D. Ohio 2006) (internal citations omitted). Under both Hong Kong

 and United States liquidation law, individual creditors lack standing to bring generalized claims

 against non-debtor third parties because recovery would benefit “the estate” as a whole, rather than

 any individual creditor. Manley Toys, 2018 WL 1071167 at *2-5 (citing Horace Yao ¶ 35). See

 also In re Buildings By Jamie, Inc., 230 B.R. 36, 44 (Bankr. D.N.J. 1998) (individual creditors

 lack standing to pursue alter ego claims). As such, the Previous Decision ruled that only the

 Liquidators have the right to pursue fraudulent transfer claims on behalf of the estate.5 Similarly,

 under section 548, only a trustee may bring fraudulent transfer claims and, under section 362,

 individual creditors are stayed from bringing any avoidance action to attempt to recover assets that

 are “property of the Debtor.”

        A primary purpose of the automatic stay is “to prevent certain creditors from gaining a

 preference for their claims against the debtor; to forestall the depletion of the debtor's assets due

 to legal costs in defending proceedings against it; and, in general, to avoid interference with the

 orderly liquidation or rehabilitation of the debtor.” St. Croix Condo. Owners v. St. Croix Hotel,

 682 F.2d 446, 448 (3d Cir.1982). This same policy applies under Hong Kong law, where the pari

 passu rule is a fundamental concept in the liquidation process. 2 Collier International Business

 5
   Although the Liquidators are not granted authority to pursue avoidance actions under the
 Bankruptcy Code, see 11 USC § 1521(a)(7), the Liquidators can pursue these claims under Hong
 Kong Law. See In re Condor Ins. Ltd., 601 F.3d 319 (5th Cir. 2010); In re Fairfield Sentry Ltd.,
 2018 WL 3756343, at *2 (Bankr. S.D.N.Y. Aug. 6, 2018). Alternatively, the Liquidators can
 exercise United States avoidance powers by commencing a plenary case under sections 301 and
 302 of the Bankruptcy Code. 2 Collier International Business Insolvency Guide P 23B.04 (2019).
                                                   8
Case 16-15374-JNP          Doc 386    Filed 03/31/20 Entered 03/31/20 14:55:45              Desc Main
                                     Document     Page 9 of 31



 Insolvency Guide P 23B.04. In liquidation it means that “all unsecured creditors are entitled to

 rank and be paid equally to all others, and every creditor has the same right to information as every

 other.” Id. The Horace Yao court explained that preventing individual creditors from bringing

 “generalized claims” on their own serves this purpose when a corporation is insolvent, because

 “the essence of distribution in a winding up is that creditors of equal rank should share whatever

 assets remain equally.” Horace Yao ¶ 35. Thus, the Previous Decision concluded that Aviva lacked

 standing to pursue these claims because they were property of the Debtor, and the stay applied to

 any party pursuing the Claims because generalized claims should be pursued for the benefit of all

 creditors, rather than allowing each individual creditor to race to recover as many of the assets as

 they could for themselves. See Manley Toys, 2018 WL 1071167, at *4-5.

           “The procedure for obtaining a court order for relief from the U.S. automatic stay under

 subsections (d) through (g) of § 362 applies in a chapter 15 case.” Lexis 1-5 United States

 International Insolvency Law § 5.06. Section 362(d)(1) of the Bankruptcy Code provides that the

 Court can grant relief from the stay for “cause.” ABC Learning Centres Ltd., 445 B.R. at 336–37.

 “Cause” is not defined in section 362(d)(1). “Cause is a flexible concept and courts often conduct

 a fact intensive, case-by-case balancing test, examining the totality of the circumstances to

 determine whether sufficient cause exists to lift the stay.” Id. “To establish cause, the party seeking

 relief from the stay must show that ‘the balance of hardships from not obtaining relief tips

 significantly in [its] favor.’” Atl. Marine, Inc. v. Am. Classic Voyages, Co. (In re Am. Classic

 Voyages, Co.), 298 B.R. 222, 225 (D. Del. 2003) (quoting In re FRG, 115 B.R. 72, 74 (E.D. Pa.

 1990)).

                                               Bad Faith

           The good faith requirement is inherent in all court proceedings. In re Lippolis, 228 B.R.

 106, 112 (E.D. Pa. 1998). A finding that a debtor has filed bankruptcy in bad faith may constitute



                                                   9
Case 16-15374-JNP        Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                Document    Page 10 of 31



 “cause” to grant relief from the automatic stay. In re Schaffer, 597 B.R. 777, 791 (Bankr. E.D.

 Pa.), aff'd sub nom. Matter of Schaffer, 606 B.R. 228 (E.D. Pa. 2019) (citing Drauschak v. VMP

 Holdings Ass'n, L.P., 481 B.R. 330, 345 (Bankr. E.D. Pa. 2012)). In determining whether a case

 has been filed in bad faith, courts must examine the totality of the circumstances. Id. (citing In re

 Soppick, 516 B.R. 733, 746 (Bankr. E.D. Pa. 2014)).

        Courts have identified several factors indicative of a bad faith bankruptcy filing for

 purposes of relief from the automatic stay. See e.g., In re 1701 Commerce, LLC, 477 B.R. 652

 (Bankr. N.D. Tex. 2012) (citing Little Creek, 779 F.2d at 1072–73); In re Laguna Assocs. Ltd.

 P'ship, 30 F.3d 734, 738 (6th Cir. 1994), as amended on denial of reh'g and reh'g en banc (1994);

 In re AMC Realty Corp., 270 B.R. 132 (Bankr. S.D. N.Y. 2001). However, there is no one test for

 determining bad faith in the filing of a bankruptcy petition, and any factors which indicate bad

 faith are factors to be considered by the court. 74 Causes of Action 2d 273 (Originally published

 in 2016) (citing In re Venice-Oxford Assocs. Ltd. P’ship, 236 B.R. 805 (Bankr. M.D. Fla. 1998);

 In re Phoenix Piccadilly, 849 F.2d at 1394 (quoting In re Albany Partners, Ltd., 749 F.2d 670, 674

 (11th Cir.1984)). Ultimately, “[w]hen faced with a motion to lift the stay on bad faith filing

 grounds, a judge must conduct a careful analysis . . . the relief sought is an extraordinary remedy

 that requires a careful examination of the facts on a case-by-case basis.” AMC Realty, 270 B.R. at

 141.

        Aviva argues that the stay should be lifted due to the Debtor’s, and now the Liquidators’,

 bad faith. Dkt. No. 374. Aviva makes multiple allegations of bad faith related to the Debtor, and

 several more related to the Liquidators. Beginning with the Debtor and its principals, the Motion

 predominantly repeats the allegations made during the recognition proceedings. Aviva’s

 allegations include that the Debtor entered liquidation to thwart its creditors within the United

 States; and that the timing of the liquidation was intended to stall ongoing litigation by Aviva, and



                                                  10
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                   Desc Main
                                 Document    Page 11 of 31



 to avoid contempt rulings made or about to be made by the Minnesota Court against the Debtor.

 Dkt. No. 374. Additionally, Aviva alleges that this liquidation is part of a larger scheme that the

 Debtor began months or even years earlier, when it began using the trade name Toy Quest, which

 Aviva alleges is no more than a corporation set up to allow the transfer of assets to avoid collection

 activities by creditors. Id. Aviva also repeats allegations that it did not receive sufficient notice of

 the liquidation in Hong Kong, and that this was another part of the scheme by the Debtor and its

 principals to avoid its creditors. Id. The Court discussed most of these allegations in the

 Recognition Opinion finding that even assuming each of these was true, it did not warrant denying

 recognition of a valid foreign proceeding that complied with Hong Kong law, in which a committee

 of inspection (“COI”) had the opportunity to select independent representatives to oversee and

 manage the collection and liquidation of the Debtor’s assets, and the distribution of those assets to

 creditors in accordance with Hong Kong law. See Manley Toys, 580 B.R. 632. Similarly, the Court

 now finds that the allegations Aviva makes against the Debtor and its principals are not sufficient

 cause to grant relief from the automatic stay, particularly where the estate is now being managed

 by the duly appointed Liquidators.

        The Motion also alleges that the Liquidators have acted, and continue to act, in bad faith;

 that they are too conflicted; and that they lack the funding to properly oversee the collection and

 distribution of the Debtor’s assets. Dkt. No. 374 at 3. Aviva alleges that Toy Quest hired the

 Liquidators, but that the funds paid to Liquidators are earmarked exclusively for shutting down

 litigation in the United States. Id. at 5. Although the Motion dedicates multiple pages to its bad

 faith argument, the factual allegations against the Liquidators are limited to the following: the

 Liquidators have not investigated or prosecuted the Claims; the Liquidators have not taken proper

 steps to preserve the Debtor’s documents and emails; the Liquidators have not taken any steps to

 prevent Toy Quest from pursuing the Debtor’s assets; and the Liquidators lack the funding to



                                                   11
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 12 of 31



 pursue the Claims even if they wished to do so. Id. at 5-16. In addition to alleging that the

 Liquidators have not taken any steps to pursue the Claims, Aviva alleges, somewhat inconsistently,

 that the Liquidators intend to settle those same Claims with Toy Quest, but that the proposed

 settlement does not offer reasonable value. Id. at 14. Finally, Aviva alleges that the Liquidators

 have not been forthcoming with information. Dkt. No. 381 at 4.

        Initially, the Court again notes that the Previous Decision found that under Hong Kong law

 the Claims are generalized claims that are property of the Debtor. Manley Toys, 2018 WL

 1071167, at *6. The trustee, or in this case the Liquidators, have standing to pursue generalized

 claims “to the exclusion of other creditors.” Standing to bring a fraudulent transfer action,

 Fraudulent Transfers, Prebankruptcy Planning and Exemptions § 18:1; see also Point Serv. Corp.

 v. Pritchard Mining Co., 2010 WL 1410673, at *1 (S.D. W. Va. Mar. 31, 2010) (Alter ego theories

 are the exclusive property of the bankruptcy estate and cannot be pursued by any party other than

 the trustee in the absence of abandonment or the grant of derivative standing.). The Third Circuit

 indicated this when it ruled that an individual creditor “cannot recover property for the benefit of

 the estate unless it sues derivatively.” Official Comm. of Unsecured Creditors of Cybergenics

 Corp. ex rel. Cybergenics Corp. v. Chinery, 330 F.3d 548, 565 (3d Cir. 2003) (“Cybergenics II”).

 The court went on to state that it “cannot conceive of a situation in which a creditor has independent

 standing which would allow it to pursue the recovery of property transferred or concealed by the

 debtor.” Id. (quoting In re Blount, 276 B.R. 753, 762 (Bankr. M.D. La. 2002)) (emphasis added).

 Thus, Aviva lacks standing to pursue the Claims because the Liquidators have exclusive standing

 to do so.6 Granting stay relief would not confer standing upon Aviva to pursue these Claims.

 Therefore, the Court concludes Aviva has failed to show the balance of hardships weighs in favor

 of granting relief from the stay, because doing so will not offer Aviva the relief it seeks. Thus,

 6
  A creditor’s ability to pursue state law fraudulent transfer claims on its own behalf is discussed
 below.
                                                  12
Case 16-15374-JNP          Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                    Desc Main
                                  Document    Page 13 of 31



 there is no “cause” to lift the automatic stay. Although not discussed in the Previous Decision,

 Aviva’s bad faith argument, which was considerably more limited than the one made in this

 Motion, as well as its estoppel argument, were considered and rejected by the Court, and are

 rejected again here because Aviva lacks standing to bring the Claims even if stay relief was

 granted.

         This does not mean that creditors are without recourse in the event a trustee unjustifiably

 declines to pursue a generalized claim. See generally, Cybergenics II, 330 F.3d 548. While stay

 relief will not grant Aviva standing to pursue these Claims, individual creditors may pursue

 generalized claims on behalf of the estate if granted derivative standing.7 Derivative standing is an

 equitable remedy that allows creditors or other non-trustee parties to pursue claims on behalf of

 the estate when the trustee or other responsible party has unjustifiably refused. See 43 A.L.R. Fed.

 3d Art. 6 (Originally published in 2019). However, Aviva has not made a motion for, nor met its

 burden to establish it is entitled to derivative standing.8 Aviva lacks standing to pursue the Claims

 on its own, and so is not entitled to stay relief.

         Even assuming Aviva had standing to pursue the Claims on its own behalf, there are

 7
    This Court may not be the proper venue for such a request. Because the Liquidators were
 appointed in Hong Kong, Hong Kong appears be the appropriate venue for such a determination
 to be made. But since this issue has not been raised, ruling on it is not necessary to resolve the
 Motion.
 8
    To the extent Aviva argues that it informally requested the Court grant derivative standing, the
 Court disagrees. First, Aviva has not filed a motion for derivative standing nor met its burden
 under the Gibson test. See In re Nat'l Forge Co., 326 B.R. 532, 543 (W.D. Pa. 2005). Moreover,
 the specific relief Aviva seeks is relief from the stay to pursue the Claims on its own behalf. For
 example, at a hearing on September 27, 2016, the Court asked: “if Aviva - obtains a fraudulent
 transfer judgment, who gets the money?” Aviva responded that “[w]e would say that Aviva should
 . . . [b]ut . . . the question of who gets the money is different from whether we get to litigate . . . .”
 Aviva’s counsel also stated “I don’t deny that Aviva wants to take the money . . . . If Aviva has to
 share the . . . proceeds, well maybe it will. But that sure beats letting the claims go unasserted.”
 Dkt. No. 157 at 12. None of this is consistent with a request for derivative standing, in which any
 money recovered is property of the estate turned over to the Liquidators to be distributed according
 to the priority scheme. As such, the Court finds that Aviva has not made any request for derivative
 standing, informal or otherwise, and makes no ruling on the issue.
                                                      13
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 14 of 31



 significant policy reasons this relief is not appropriate. Aviva argues that it should be granted stay

 relief to pursue the specific fraudulent transfer claims against Toy Quest and the former principals

 of the Debtor that Aviva maintains it would have the right to pursue under state law if no

 liquidation was ongoing. Dkt. No. 381 at 15. This relief is not available for several reasons. First,

 as noted already, “any fraudulent transfer claims against debtors or non-debtors became part of the

 bankruptcy” once the liquidation commenced. Fairway Rest. Equip. Contracting, Inc. v. Makino,

 148 F. Supp. 3d 1126, 1129 (D. Nev. 2015). As the Fairway Rest. Equip. court explained, any

 attempt by a creditor to bring a fraudulent transfer claim against the debtor’s principals or the like

 “constitutes impermissible claim splitting.” Id. at 1129. The theory of claim splitting bars a party

 from subsequent, duplicative litigation where the “same controversy” exists. Id. (citing Single Chip

 Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal. 2007)). In this case, Aviva

 seeks authority to pursue fraudulent transfer claims that are part of the overall Claims that the

 Liquidators are proposing to settle against Toy Quest.

        Moreover, Aviva may not pursue these Claims because “[t]o permit a creditor to raise a

 fraudulent transfer claim after a bankruptcy case has commenced would ‘permit the creditor to

 effectively circumvent the bankruptcy code’s policy and the protections to be afforded by it to the

 [debtor's] other creditors.” Rosenblum, 545 B.R. 846, 857 (Bankr. E.D. Pa. 2016) (citing

 Constitution Bank v. DiMarco, 155 B.R. 913, 918 (E.D. Pa. 1993) (citing In re Pointer, 952 F.2d

 82, 87-88 (5th Cir.1992))). As noted above, one of the primary purposes the automatic stay serves

 is protecting creditors “by preventing particular creditors from acting to protect their own self-

 interests to the detriment of other creditors.” In re Formisano, 148 B.R. 217, 221 (Bankr. D.N.J.

 1992) (citing St. Croix Condo. Owners, 682 F.2d at 448). “Without [the stay], certain creditors

 would be able to pursue their own remedies against the debtor's property. Those who acted first

 would obtain payment of the claims in preference to and to the detriment of other creditors.” St.



                                                  14
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 15 of 31



 Croix Condo. Owners, 682 F.2d at 448 (quoting H.R.Rep.No.95-595, 95th Cong., 1st Sess. 340

 (1977), reprinted in 1978 U.S. Code Cong. & Ad. News 5787, 5963, 6296-97). These Claims are

 preserved for the benefit of all creditors and any proceeds are subject to “distribution in accordance

 with the plan or retention by the liquidating trustee.” Fairway Rest. Equip., 148 F. Supp. 3d at

 1129. As the Third Circuit observed in Cybergenics, if individual creditors were granted relief to

 pursue their own claims, state law provides “a transfer or obligation may be avoided only ‘to the

 extent necessary to satisfy the creditor’s claim.’” 330 F.3d at 565 (quoting 7A Uniform Laws

 Annotated, Uniform Fraudulent Transfer Act § 8; 7A Uniform Laws Annotated, Uniform

 Fraudulent Conveyance Act § 9). “Because an oversecured creditor cannot directly recover any

 property beyond that necessary to satisfy its own claim, it cannot recover property for the benefit

 of the estate unless it sues derivatively.” Id. Granting stay relief as Aviva requests would allow it

 to pursue recovery of its own claim, while avoiding the distribution provisions of Hong Kong

 liquidation law.

        Aviva also argues it can “shoulder the expense” of pursuing the Claims to increase the

 recovery for other creditors and that each individual creditor could be allowed to pursue Claims

 on its own behalf. Dkt. No. 374 at 27. This relief is not permitted for the reasons discussed above.

 Individual creditors cannot recover property beyond that necessary to satisfy their own claim.

 Cybergenics 330 F.3d at 565. As to each creditor pursuing its own claim, both United States and

 Hong Kong have adopted measures so that all assets are collected and distributed through a single

 proceeding to ensure that creditors are protected, and to avoid each individual creditor racing to

 recover as many of the assets as they can for themselves and to the detriment of others. See Manley

 Toys, 2019 WL 1987052. Further, one of the primary goals of Chapter 15 is to treat the

 “multinational bankruptcy as a single process in the foreign main proceeding, with other courts

 assisting in that single proceeding.” ABC Learning Centres, 728 F.3d at 304–05 (citing 11 U.S.C.



                                                  15
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 16 of 31



 § 1501; UNCITRAL Model Law on Cross–Border Insolvency preamble (stating nearly identical

 purposes)). In addition, the automatic stay is intended “to allow the bankruptcy court to centralize

 all disputes concerning property of the debtor's estate so that reorganization can proceed

 efficiently, unimpeded by uncoordinated proceedings in other arenas.” S.E.C. v. Brennan, 230 F.3d

 65, 70 (2d Cir. 2000) (quoting In re United States Lines, Inc., 197 F.3d 631, 640 (2d Cir.1999))

 (internal quotation marks omitted). Granting the Motion would violate not only United States

 policy in adopting Chapter 15, but also the policies of priority distribution of assets adopted under

 both Hong Kong and United States law. Allowing each creditor to attempt to recover whatever

 assets of the Debtor it can on its own would essentially defeat an underlying purpose of bankruptcy

 - to prevent the race to collect estate assets and instead impose an orderly liquidation and

 distribution of assets through a single proceeding.

        However, even assuming Aviva was not barred from pursuing these Claims for the above

 reasons, the Court would still deny the Motion because Aviva has failed to meet its burden. “The

 existence of good faith depends on an amalgam of factors and not upon one specific fact.” 74

 Causes of Action 2d 273 (Originally published in 2016). Here, assuming the truth of Aviva’s

 allegations, they do not support a finding of bad faith. As noted, Aviva alleges the Liquidators

 have engaged and continue to engage in bad faith. Dkt. No. 374. Aviva argues broadly that this

 bad faith warrants stay relief, and the hardship from not obtaining stay relief is that the Claims will

 be settled for less than their value under an allegedly collusive settlement. Id.

        To support this argument Aviva alleges the Liquidators have failed to pursue the Claims

 against Toy Quest and former principals of the Debtor. Dkt. No. 374 at 8. However, this is not

 supported by the record. Indeed, Aviva admits that the Liquidators are currently pursuing a

 settlement of the Claims with Toy Quest. Id. at 12. Engaging in settlement discussions with

 opposing parties is evidence that the Liquidators are in fact pursuing the Claims. See generally, In



                                                   16
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 17 of 31



 re Caesars Entm’t Operating Co., Inc., 561 B.R. 457, 468 (Bankr. N.D. Ill. 2016) (settlement, for

 purposes of determining whether derivative standing was appropriate, was sufficient to establish

 the trustee had not unjustifiably refused to pursue a colorable claim); In re Milazzo, 450 B.R. 363,

 371 (Bankr. D. Conn. 2011) (trustee had not unreasonably refused to bring an avoidance action

 given that he had proposed a settlement after filing the complaint and engaging in discovery). As

 such, Aviva’s allegations that the Liquidators have refused to pursue the Claims is not supported

 by the evidence and therefore does not show the Liquidators have acted in bad faith.

        Aviva next alleges that, even assuming the Liquidators were willing to pursue the Claims,

 they lack the funding to do so. Dkt. No. 374 at 25. Aviva alleges the Liquidators have less than

 $5,000 to fund estate activities. Id. Aviva also points out that “the Liquidators are precluded from

 funding a case through a contingency fee arrangement because contingency fees are illegal in Hong

 Kong.” Id. (citing Dkt. 201-5, R04339, HKSAR v Mui Kwok Keung, [2014] 1 HKLRD 116

 (C.A.); Bankr. Dkt. 201-6, R04373, Winnie Lo v HKSAR, [2012] 15 HKCFAR 16 (C.F.A.)). Even

 assuming this is true, it would not support a finding of bad faith. Lack of sufficient funding is a

 rational basis to decline to pursue claims or to pursue settlement of claims in lieu of litigation. See

 generally, Hyundai Translead, Inc. v. Jackson Truck & Trailer Repair, Inc. (In re Trailer Source,

 Inc.), 555 F.3d 231, 244 (6th Cir. 2009); In re Woodbridge Grp. of Cos., LLC, 592 B.R. 761, 774

 (Bankr. D. Del. 2018). Thus, rather than further Aviva’s allegations of bad faith, the fact that the

 Liquidators lack the funding to pursue the Claims instead indicates that there may be a rational

 basis to pursue settlement.

        Aviva also alleges that the Liquidators are funded by Toy Quest, a potential defendant in

 the fraudulent transfer claims, which Aviva argues creates a conflict of interest that prevents the

 Liquidators from properly pursing the Claims. Dkt. No. 374 at 10. However, as acknowledged at

 the hearing on the Initial Motion, it is “typical in British Commonwealth countries for fiduciaries



                                                   17
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 18 of 31



 to obtain third party funding for litigation,” and it is common for creditors to provide that funding.

 Dkt. No. 157 at 25. Aviva, in support of its argument, points to the fact that the funds provided by

 Toy Quest cannot be used to pursue claims against Toy Quest. The Court addressed these

 allegations in the Recognition Opinion noting that such arrangements are commonplace in Chapter

 11 cases within the United States and not a basis to deny recognition. Manley Toys, 580 B.R. at

 651 (citing In re Modanlo, 2006 WL 4606303 (D. Md. 2006)). During the Recognition Hearings,

 Mr. Ng explained that if he determines there was a cause of action against an insider, he would

 reach out to creditors to determine if they would fund litigation. Id. (citing May 12 Transcript at

 45:11-15). The fact that the Liquidators cannot use the funds from Toy Quest to pursue the Claims

 is not evidence that the Liquidators are acting in bad faith. Aviva has not alleged that it has offered

 to fund the Liquidators’ pursuit of these Claims, or that the Liquidators have refused offers from

 Aviva or other creditors to fund the litigation. Thus, while Toy Quest may be unwilling to fund

 litigation against itself, the Liquidators accepting funding from Toy Quest to pursue other matters

 in the Liquidation is not evidence of bad faith.

        The remaining issues relate to Aviva’s allegations that the Liquidators’ failure to preserve

 the Debtor’s documents and emails; and the failure to pursue Toy Quest for violations of the

 automatic stay. Dkt. No. 374. According to Aviva’s allegations the Liquidators lack the funds to

 pursue these matters. Thus, these allegations do not support a finding of bad faith on the part of

 the Liquidators.

        Finally, “[t]o establish cause, the party seeking relief from the stay must show that the

 balance of hardships from not obtaining relief tips significantly in [its] favor.” Atl. Marine, 298

 B.R. at 225. Here, even if Aviva had established that the Liquidators acted in bad faith, the balance

 of hardships would still weigh in favor of denying stay relief. Aviva’s primary argument is that if

 the Court does not lift the stay and allow Aviva to pursue the Claims on its own behalf then the



                                                    18
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                   Desc Main
                                 Document    Page 19 of 31



 Liquidators will enter into a collusive settlement with Toy Quest, thus denying Aviva the right to

 collect the full value of its claim. Dkt. No. 374 at 12. However, there are multiple other safeguards

 and remedies available to Aviva. To begin, any settlement must first be approved by the creditors.

 Dkt. No. 374 at 12. Thus, Aviva may voice its objection, as may other creditors, prior to the

 consummation of any settlement. Additionally, Aviva has multiple other remedies available to it

 in Hong Kong.

         Under Hong Kong law, the Liquidators owe a duty not only to the Debtor, but also to its

 creditors. 2 Collier International Business Insolvency Guide P 23B.05. C(WUMP)O states the

 “liquidator of a company . . . shall . . . have regard to any directions that may be given by resolution

 of the creditors . . . at any general meeting, or by the committee of inspection.” C(WUMP)O

 § 200(1). As noted above, creditors have the option of joining the COI, and Aviva was offered a

 position on the COI, but declined. Manley Toys, 580 B.R. at 641. However, even without joining

 the COI, Hong Kong law offers creditors substantial safeguards and remedies. For example, “any

 directions given by the creditors or contributories at any general meeting shall . . . override any

 directions given by the committee of inspection.” C(WUMP)O § 200(1). Additionally, regarding

 the assets of the debtor under the liquidator’s administration (including the Claims at issue here),

 the liquidator is also a trustee. 2 Collier International Business Insolvency Guide P 23B.05 (citing

 Re Oriental Inland Steam Company [1874] LR 9 Ch App 557; Re Corbenstoke (No. 2) [1990]

 BCLC 60). Further, “[i]f any person is aggrieved by any act or decision of the liquidators, that

 person may apply to the court, and the court may confirm, reverse, or modify the act or decision

 complained of.” C(WUMP)O § 200(5). Finally, if a liquidator is found in breach of the duties

 outlined in the C(WUMP)O, the liquidator may be held personally liable. 2 Collier International

 Business Insolvency Guide P 23B.05.

         Thus, Aviva has the option of offering to fund the Liquidators to allow for a deeper



                                                   19
Case 16-15374-JNP        Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                Document    Page 20 of 31



 investigation and potential suits to avoid any alleged fraudulent transfers. Additionally, Aviva may

 be able to join the COI, and if that option has expired it still may attend any general meeting of

 creditors and voice its objection to any proposed settlement. Finally, Aviva may bring an action in

 Hong Kong to prevent any allegedly collusive settlement or hold the Liquidators personally liable

 for any violation of their duties. See C(WUMP)O § 200.

        Given these protections, Aviva’s only hardship appears to be the cost of litigating in Hong

 Kong, which was an economic risk Aviva accepted when it chose to do business with a company

 based in Hong Kong. Thus far, however, Aviva appears to have avoided in engaging in the Hong

 Kong process. For example, Aviva declined a position on the COI because it did not wish to be

 subject to Hong Kong jurisdiction. Dkt. No. 143 at 59. Aviva has not alleged that it has taken any

 other action in Hong Kong to protect its interests. Instead, Aviva asks this Court to create separate

 remedies and procedures for Aviva (and to a lesser extent, other United States creditors), to permit

 creditors in the United States to obtain relief in a separate form or action. This Court declines to

 do so. As noted, uniformity and cooperation are essential to the goals of Chapter 15, and this is

 accomplished though treating the “multinational bankruptcy as a single process in the foreign main

 proceeding, with other courts assisting in that single proceeding.” ABC Learning Centres, 728

 F.3d at 304-05. In much the same way United States law requires creditors from other nations to

 come before a bankruptcy court for relief when a domestic company files bankruptcy, Aviva must

 go to Hong Kong to obtain the relief it seeks. As far as this Court is aware, Aviva has not fully

 participated in the process in Hong Kong. As noted, Aviva refused a position on the COI, at least

 in part, to avoid being subject to the jurisdiction of Hong Kong courts. Dkt. No. 143 at 59. While

 Aviva is entitled to not pursue its claims in Hong Kong, it is not entitled to attempt to circumvent

 the Hong Kong Proceeding and United States international insolvency law. Aviva’s remedies lie

 in Hong Kong. Thus, Aviva’s harm, if this Court declines to lift the automatic stay, is that Aviva



                                                  20
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 21 of 31



 will be forced to pursue its remedies in a less convenient forum.

        In contrast, granting stay relief would pose a substantial hardship on the Liquidators, other

 creditors, and the liquidation itself. Beginning with the Liquidators’ efforts to resolve and collect

 on the Claims, even assuming all other creditors support the proposed settlement, it is unlikely any

 potential defendant would agree to settle with the Liquidators knowing that the same Claims may

 be brought in a separate action by Aviva in another venue. Further, granting stay relief creates

 significant risk of inconsistent outcomes - a settlement of the Claims in Hong Kong and

 simultaneous litigation of the Claims in the United States. Alternatively, if the proposed settlement

 is not approved by creditors, there may well be two separate proceedings involving the same

 defendants for the same alleged conduct, and two separate judgments may be entered. This would,

 among other problems, threaten the underlying purpose of Chapter 15 - to create a single

 proceeding to maximize and disperse a debtor’s assets. ABC Learning Centres, 728 F.3d at 304-

 05. Thus, the balance of hardships weighs heavily in favor of denying stay relief.

        In conclusion, Aviva lacks standing to pursue the Claims for the reasons discussed in the

 Previous Decision and summarized here. Further, stay relief is not appropriate under these facts.

 Aviva has not shown that the Liquidators have acted in bad faith. Even assuming the truth of

 Aviva’s allegations, the balance of harms weighs in favor of denying stay relief. Ultimately, the

 Court notes that Chapter 15 was designed to, and does, grant Aviva multiple remedies for its

 alleged injuries, but those remedies are not found in this forum. This is a foreign liquidation, based

 in Hong Kong; and under Chapter 15, Hong Kong is where Aviva must seek this form of relief.

                                          Judicial Estoppel

        As noted in the Previous Decision, “‘piercing the corporate veil does not give rise to a

 cause of action in itself.’ Instead, it is available only when there is an underlying cause of action

 with which it will be brought.” Manley Toys, 2018 WL 1071167, at *4 (citing Horace Yao at ¶¶



                                                  21
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                 Desc Main
                                 Document    Page 22 of 31



 33-38). In this case, the underlying causes of action alleged by Aviva are fraudulent transfers.

 Because the Court has already determined that the claims for fraudulent transfer cannot be brought

 by Aviva in its individual capacity, Aviva cannot bring the alter ego claim by itself. Further, as

 noted above, because the alter ego claim is a generalized claim preserved for the benefit of all

 creditors, Aviva lacks standing to pursue such a claim under Hong Kong law. However, assuming

 Aviva was not barred from bringing a claim to pierce the corporate veil, judicial estoppel does not

 apply.

          The doctrine of judicial estoppel “seeks to prevent a litigant from asserting a position

 inconsistent with one that it has previously asserted in the same or in a previous proceeding.” MD

 Mall Assocs., LLC v. CSX Transp., Inc., 715 F.3d 479, 486 (3d Cir. 2013), as amended (May 30,

 2013) (citing Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 272 (3d Cir.2012)) (internal quotation

 marks omitted). “The doctrine exists to protect the integrity of the judicial process and to prohibit

 parties from deliberately changing positions according to the exigencies of the moment.” Id.

 Judicial estoppel “should only be applied to avoid a miscarriage of justice.” Krystal Cadillac-

 Oldsmobile GMC Truck, Inc. v. Gen. Motors Corp., 337 F.3d 314, 319 (3d Cir. 2003) (citing

 Montrose Med. Grp. Participating Sav. Plan v. Bulger, 243 F.3d 773 (3rd Cir. 2001)).

          Three factors inform a court's decision whether to apply judicial estoppel: “there must be

 (1) irreconcilably inconsistent positions; (2) adopted in bad faith; and (3) a showing that estoppel

 addresses the harm and no lesser sanction is sufficient.” MD Mall, 715 F.3d at 486 (quoting G–I

 Holdings, Inc. v. Reliance Ins. Co., 586 F.3d 247, 262 (3d Cir. 2009) (alterations and internal

 quotation marks omitted). The Supreme Court adopted the following test to decide whether judicial

 estoppel applies:
                 First, a party's later position must be “clearly inconsistent” with its
                 earlier position. Second, courts regularly inquire whether the party
                 has succeeded in persuading a court to accept that party's earlier
                 position, so that judicial acceptance of an inconsistent position in a
                 later proceeding would create “the perception that either the first or
                                                   22
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 23 of 31



                the second court was misled.” Absent success in a prior proceeding,
                a party's later inconsistent position introduces no “risk of
                inconsistent court determinations,” and thus poses little threat to
                judicial integrity. A third consideration is whether the party seeking
                to assert an inconsistent position would derive an unfair advantage
                or impose an unfair detriment on the opposing party if not estopped.
 New Hampshire v. Maine, 532 U.S. 742, 750–51 (2001) (emphasis added) (citations omitted). As

 stated in Montrose Med., “if a party's initial position was never accepted by a court or agency, then

 it is difficult to see how a later change manifests an ‘intent to play fast and loose with the court[s]

 . . . .’” 243 F.3d at 782 (quoting Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d

 355, 361 (3d Cir. 1996)) (emphasis original). Additionally, “a change of position simply cannot

 evidence bad faith vis-à-vis a court unless the initial statement was accepted or adopted.” Montrose

 Med. Grp., 243 F.3d at 784. For example, in G-I Holdings, the court stated that it did not reach the

 three-factor test because “the District Court never accepted Hartford’s prior position.” 586 F.3d at

 262. The court continued, “[w]hen it did rule, the Court did not rely on Hartford's initial position.

 Rather, it held against Hartford without discussing either Hartford's prior or new position.” Id.

 (emphasis added).

        Aviva maintains that the Liquidators should be estopped from claiming that the alter ego

 claims9 belong to the estate because they previously argued Aviva would be “free to pursue” those

 claims, and “[o]n that basis, the Liquidators obtained significant limitations on discovery, such as

 being allowed to withhold financial and other documents created prior to 2014.” Dkt. No. 374. In

 response, the Liquidators argued that their position here is not “irreconcilably inconsistent” with

 prior argument, because ownership of the alter ego claims was not relevant to the issue before the

 Court - whether to recognize the Chapter 15 petition. Dkt. No. 377. Additionally, the Liquidators

 9
   Aviva’s argument for judicial estoppel is limited to the alter ego claim only. Aviva does not argue
 that the Liquidators should be estopped from asserting ownership of the fraudulent transfer claims.
 To the extent Aviva intended its argument for judicial estoppel to include the fraudulent transfer
 claims, the Court declines to do so, noting that the Liquidators’ argument has been consistent from
 the beginning regarding these claims having stated that “fraudulent transfer claims can be
 investigated and pursued for the benefit of all creditors.” Dkt. No. 53 at 3.
                                                   23
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 24 of 31



 argue that even if the prior argument is inconsistent with its current argument, there was no

 evidence of bad faith. Id. In its reply, Aviva seems to argue that the Liquidator’s prior inconsistent

 statements were made in relation to the Court’s decision to recognize the Chapter 15 petition as

 well as the discovery dispute. Dkt. No. 381.

        In this case, it is not necessary to consider the three-factor test because even assuming the

 Liquidators had argued that the alter ego claims would not be property of the estate, the Court

 never accepted that position. See Dkt. No. 51, 268. To the contrary, on April 25, 2016, this Court

 granted Aviva’s motion to compel discovery and required the Liquidators to turn over two years

 of documents to Aviva in relation to the recognition hearings. Dkt. No. 51. Although the decision

 was rendered from the bench, a recording of the Court’s opinion is on the docket. See id. The Court

 ruled in favor of Aviva, granting its discovery requests while limiting them to what was reasonable

 for the matter before the Court (recognition of a foreign proceeding). Id. In short, the Court ruled

 in Aviva’s favor. “Absent success in a prior proceeding, a party’s later inconsistent position

 introduces no risk of inconsistent court determinations and thus poses little threat to judicial

 integrity,” MD Mass, 715 F.3d at 487 (quoting New Hampshire v. Maine, 532 U.S. at 749); Otos

 Tech Co. v. OGK Am., Inc., 393 F. App’x 5, 8 (3d Cir. 2010).

        Despite Aviva’s arguments seemingly to the contrary, the dispute in which the discovery

 requests arose was a proceeding to determine whether the Court should recognize the liquidation

 in Hong Kong, and the Court tailored its ruling to allow Aviva to obtain reasonable discovery in

 that respect. See Dkt. No. 51 and 268. While the parties spent considerable time arguing over the

 Claims, the Court considered these and determined that ownership of the Claims was not germane

 to its decision regarding whether to recognize the foreign liquidation proceeding. Indeed, the Court

 explained that its decision was geared toward ensuring that only those matters relevant to whether

 to recognize the foreign proceeding would be considered. The Court stated:
                As discussed there are three issues that appear to be in dispute for

                                                  24
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                    Desc Main
                                 Document    Page 25 of 31



                the recognition hearing and I’m going to discuss each in turn. The
                first is whether it is collective in nature . . . The next issue before the
                Court is related to the center of main interest . . . Finally, the
                question of public policy under section 1506 of the Bankruptcy
                Code, the Court does not need to take any action manifestly contrary
                to U.S. policy.
 Dkt. No. 51 (emphasis added). The Court also explained why it limited the scope of discovery:
                I am not going to require turnover of the documents in box 158
                because I expect many of the documents are publicly available or
                would be subject to claim of privilege. Moreover, as discussed, I do
                not think that there is much if any relevance to these documents
                because they will not show Manley’s COMI or pertain to the public
                policy issue as I have delineated it previously. I also believe that
                providing the payment advices or wire reports for payment of the
                liquidators providing the organizational chart of the debtors, if one
                is available, providing non-privileged correspondence with account
                debtors and creditors by the liquidators and providing lists of
                employees may all be relevant as they may show that Manley’s
                COMI was not in Hong Kong.
 Id. (emphasis added). These were the bases for the Court’s determination. Similar to G-I Holdings,

 at no point did this Court discuss the Liquidators’ statements regarding ownership or interest in

 the claims for alter ego, and more significantly, at no point did the Court accept as accurate or

 persuasive any such statements by the Liquidators. See G-I Holdings, 586 F.3d 247. Indeed, the

 Court is not certain that the Liquidators actually argued such a position, but to the extent they did,

 the Court was not persuaded by it nor was the argument relevant to the Court’s decision. As such,

 estopping the Liquidators from arguing that the Claims belong to the estate is not warranted

 because the Court never accepted any argument by the Liquidators that the Claims would not be

 property of the estate. Because, “judicial estoppel is generally not appropriate where the defending

 party did not convince the District Court to accept its earlier position” MD Mall, 715 F.3d at 486

 (quoting G–I Holdings, 586 F.3d at 262), it does not apply in this case.

        Even if the Court had accepted the Liquidators’ prior position, Aviva failed to establish

 that the Liquidators’ position was “irreconcilably inconsistent” or that they argued the position in

 bad faith. “Inconsistencies are not sanctionable unless a litigant has taken one or both positions ‘in

                                                    25
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                 Document    Page 26 of 31



 bad faith - i.e., with intent to play fast and loose with the court.’” Montrose Med., 243 F.3d at 780-

 81 (quoting Ryan Operations, 81 F.3d at 361). A finding of bad faith “must be based on more than

 the existence of an inconsistency.” Id. (citing Klein v. Stahl GMBH & Co. Maschinefabrik, 185

 F.3d 98, 111 (3d Cir. 1999)). Indeed, a litigant has not acted in “bad faith” for judicial estoppel

 purposes unless two requirements are met. First, he or she must have behaved in a manner that is

 somehow culpable. Id. at 181 (citing Ryan Operations, 81 F.3d at 362 (judicial estoppel may not

 be employed unless “‘intentional self-contradiction is . . . used as a means of obtaining unfair

 advantage’”) (quoting Scarano, 203 F.2d at 513 (“An inconsistent argument sufficient to invoke

 judicial estoppel must be attributable to intentional wrongdoing.” (emphasis in Montrose Med.))).

 Second, the intentional wrongdoing must have been directed at the court. Id. “Judicial estoppel is

 concerned with the relationship between litigants and the legal system, and not with the way that

 adversaries treat each other.” Id. “Accordingly, judicial estoppel may not be employed unless a

 litigant's culpable conduct has assaulted the dignity or authority of the court.” Id.

        In this case, the Liquidators’ position is not irreconcilably inconsistent. The statements

 noted by Aviva include the following:

               “[a]lter ego claims that [Aviva] may possibly have against third parties will not be

                affected by recognition of the Hong Kong Proceeding.” Dkt. No. 374 (citing Dkt.

                No. 53 at 3 (emphasis added));

               “ASI argues that the Chapter 15 and Hong Kong Proceeding will somehow

                eliminate claims or judgments in connection with the patent infringement matters,

                employment law matters, and product liability matters to which the Debtor has been

                a party,” but “the adjudication of those claims is not eliminated by either of these

                filings.” Id. (citing Dkt. No. 49 at 3 (emphasis added)).




                                                  26
Case 16-15374-JNP        Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                  Desc Main
                                Document    Page 27 of 31



        Aviva also alleges that “Liquidators repeatedly asserted Aviva . . . would be free to pursue”

 these claims. Id. at 22. The Court could not identify whether the Liquidators ever made these

 particular statements. However even if they were made, Aviva did not establish they were made

 in bad faith. While the Liquidators’ statements may not have been accurate, the Court cannot

 conclude that they were intentionally false or misleading at the time. Additionally, many of the

 statements to which Aviva points as evidence that the Liquidators promised Aviva would be free

 to pursue the Claims, when viewed in context, do not support that argument. For example, Aviva

 cites to the Liquidators’ “complaining Aviva was ‘trying to utilize this Chapter 15 proceeding as

 its own personal playground for unfettered discovery for use in other courts.’” Id. (quoting Dkt.

 No. 70 at 4). However, the entire statement made by the Liquidators is as follows:
                Certainly, it is difficult to imagine what possible relevance to the
                remaining contested issues in this matter the bank records of non-
                debtor, non-parties might have. Rather, this appears to simply be the
                next step in [Avivas’s] modus operandi of trying to utilize this
                Chapter 15 as its own personal playground for unfettered discovery
                for use in other courts.
 Dkt. No. 70 at 4. The Court understood the Liquidators’ argument to be that ownership of the

 Claims was not relevant to the determination of whether the Court should recognize the foreign

 liquidation. This argument is not inconsistent with the Liquidators’ current position. To this extent

 the Court agreed with the Liquidators’ argument. This matter arose during a discovery dispute

 regarding how many years of material Aviva was entitled to receive related to the recognition

 hearing. The Court based its determination on what was reasonable in that context. Ownership of

 the Claims was not relevant to a determination of how much discovery was reasonable, nor was it

 relevant to a determining whether the Court should recognize the foreign proceeding. Because

 Aviva failed to show that the Liquidators have taken an irreconcilably inconsistent position in bad

 faith, judicial estoppel does not apply to bar the Liquidators from arguing that the claims for alter

 ego belong to the Debtor.


                                                  27
Case 16-15374-JNP         Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                   Desc Main
                                 Document    Page 28 of 31



                                         Remaining Matters

         The Motion also renews Aviva’s request for stay relief to allow Aviva to seek relief against

 the Debtor and other parties in other courts. Specifically, Aviva argues it should be permitted to

 seek evidence preservation orders from other courts to compel the Debtor or the Liquidators to

 preserve evidence related to Aviva’s judgment against the Debtor, or against the non-debtor

 Manley Toy Direct. Dkt. No. 374. Similarly, Aviva has renewed its request for relief to pursue

 injunctive sanctions against the Debtor for its violations of the Minnesota Court’s orders. Id.

         Before addressing these arguments, the Court must determine whether it is appropriate to

 consider these remaining matters. The Liquidators object to the scope of the relief requested by

 Aviva in this Motion, arguing that these matters exceed the limited instructions given in the

 Remand Order. Dkt. No. 377. The Liquidators correctly note that “the trial court must upon the

 remand proceed in accordance with the mandate and the law of the case established by the appellate

 court.” Petition of U.S. Steel Corp., 479 F.2d 489, 493 (6th Cir. 1973). However, this doctrine does

 not limit a federal court's power; rather, it directs its exercise of discretion. Pub. Interest Research

 Grp. of New Jersey, Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 116 (3d Cir. 1997) (citing

 Arizona v. California, 460 U.S. 605, 619 (1983)). As such, this doctrine “is not an inexorable

 command,” but instead directs courts to use good sense and reason allowing reconsidering of a

 former decision if there is a cogent reason to do so. U.S. Steel, 479 F.2d at 494. “Such reasons

 may include substantially different evidence raised on subsequent trial.” Id.

         In this case, the Court views Aviva’s requests as a new motion, rather than a request to

 reconsider its previous decision.10 Aviva’s argument that this is a new motion is based primarily

 10
   Aviva did state that the Court’s previous rulings “should be reconsidered.” Dkt. No. 374. To the
 extent Aviva intended this to be a motion to reconsider, the motion is denied. Federal Rule 60(b),
 made applicable by Bankruptcy Rule 9024, provides “the court may relieve a party or its legal
 representative from a final judgment, order, or proceeding for the following reasons: (1) mistake,
 inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
 diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
                                                   28
Case 16-15374-JNP          Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                    Desc Main
                                  Document    Page 29 of 31



 on the changed status of the case, now that the Court has issued its Recognition Opinion, and

 considerable time has passed. See Dkt. No. 374. Aviva argues that as more time passes, the chances

 that documents will be destroyed increases. Id. The Court considers this to be a new motion, as

 opposed to a reconsideration of the determinations in the Previous Decision, and so determined it

 was proper to be considered at this time.11 However, Aviva failed to establish it is entitled to relief.

         As noted, Aviva first requests relief from the stay to allow it to pursue preservation orders

 from other courts. Dkt. No. 374. The Previous Decision explained that “[o]ne of the primary

 purposes of the automatic stay to avoid interference with the orderly liquidation or rehabilitation

 of the debtor.” Manley Toys, 2018 WL 1071167, at *5 (citing Borman v. Raymark Indus., Inc.,

 946 F.2d 1031, 1036 (3d Cir. 1991)). The Court also noted that the Liquidators had already taken

 steps to preserve information. Id. at 6 (citing Dkt. Nos. 110 and 111 at 109-110). Therefore, the

 Court concluded that any additional requests to require action on the part of the Liquidators should

 be made before this Court:

                 Channeling all such requests through this Court reduces the chances
                 of the Debtor’s assets being depleting through repetitive and
                 unnecessary litigation, and this Court is most familiar with the facts
                 surrounding the liquidation of the Debtor, putting it in the best
                 position to make an efficient decision.
 Id. Aviva has not presented any facts or legal arguments that alter this conclusion. As such, Aviva’s

 request is denied and the Previous Decision stands unchanged.

         Aviva also renewed its request for relief to pursue injunctive sanctions against the Debtor

 for its violations of the Minnesota Court’s orders. Dkt. No. 374. Specifically, Aviva requests, as it


 fraud, . . . misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the
 judgment has been satisfied, released or discharged . . .; or (6) any other reason that justifies relief.”
 Hibbard v. Penn-Trafford Sch. Dist., 621 F. App'x 718, 722 (3d Cir. 2015), reh'g denied (Sept. 8,
 2015) (citing Fed. R. Civ. P. 60(b)). Aviva has not established that any of these grounds are met.
 To the extent Aviva intends this to be a motion under 9024, it is denied for that reason.
 11
    To the extent the Court lacks jurisdiction to consider these matters, Aviva’s request is denied
 due to lack of jurisdiction.
                                                    29
Case 16-15374-JNP        Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45                 Desc Main
                                Document    Page 30 of 31



 did in the Initial Motion, relief to pursue an import ban against the Debtor. The Court denied this

 request in its Previous Decision stating:
                The Debtor is no longer operating, and the Liquidators are
                responsible for marshalling the Debtor’s assets in order to disperse
                these assets to creditors in accordance with Hong Kong Law. Any
                injunction imposed by another court would interfere with the
                Liquidators in their attempts to carry out the duties imposed upon
                them by the Bankruptcy Code and Hong Kong Law, and thus have
                a negative effect on other creditors. Aviva has already been granted
                relief to seek monetary damages it believes itself entitled to, and is
                free to pursue collection of those damages along with its other
                claims through the Hong Kong liquidation case.
 Manley Toys, 2018 WL 1071167, at *5. Aviva has not presented the Court with any reason to alter

 its decision. Therefore, Aviva’s request will be denied for the same reasons.

                                             Conclusion

        The Remand Order instructed this Court to consider whether Aviva’s arguments related to

 bad faith and judicial estoppel were considered in its Previous Decision denying stay relief and to

 determine whether additional evidence Aviva attempted to introduce on appeal alters the Court’s

 determination to deny stay relief. Because under Hong Kong law the Claims were property of the

 Debtor, and that standing to pursue the Claims was exclusively granted to the Liquidators, neither

 the alleged bad faith, nor judicial estoppel alter the Previous Decision. Although the Court

 considered the Letters introduced by Aviva, those did not alter its decision for the same reasons.

 Additionally, even if Aviva did have standing to pursue these claims, the Court declines to lift the

 stay because it finds that Aviva failed to allege facts that, if proved, would meet its burden in

 establishing that the Liquidators acted in bad faith. Moreover, even if the Liquidators had acted in

 bad faith, the balance of harms weighs against granting stay relief because Aviva has remedies

 available in Hong Kong which would achieve Aviva’s stated goal without threatening the

 successful Liquidation of the Debtor.

        Finally, it is improper to apply judicial estoppel to prevent the Liquidators from arguing

                                                 30
Case 16-15374-JNP       Doc 386 Filed 03/31/20 Entered 03/31/20 14:55:45              Desc Main
                               Document    Page 31 of 31



 the alter ego claims belong to the Debtor. Aviva’s additional requests beyond those contained in

 the Remand Order and the Previous Decision stands unchanged with respect to those requests.

        The Motion is Denied, and the Court will enter an order to that effect.


 Dated: March 31, 2020




                                                31
